Citation Nr: 1534545	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for varicose veins of the left lower extremity.

2.  Entitlement to an increased rating, in excess of 40 percent, for varicose veins of the right lower extremity.

3.  Entitlement to an initial compensable rating for left arm scar.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Although the Veteran was granted a 40 percent rating for varicose veins in both his right and left lower extremity in an August 2014 rating decision, as less than the maximum available benefit for a schedular varicose veins rating was awarded, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 40 percent is warranted for varicose veins in both the right and left lower extremities.  

A review of the Virtual VA paperless claims processing system was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left arm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left lower extremity were manifested by aching and fatigue after prolonged standing or walking, with the ability to only walk a block, with persistent stasis pigmentation, eczema, and edema, but only intermittent ulcerations.

2.  The Veteran's varicose veins of the right lower extremity were manifested by aching and fatigue after prolonged standing or walking, with the ability to only walk a block, with persistent stasis pigmentation, eczema, and edema, but only intermittent ulcerations.

3.  The Veteran's service-connected left arm scar was manifested by a 19 inch linear scar that was neither painful, unstable or causing any functional limitations.


CONCLUSIONS OF LAW


1.  The criteria for an increased rating, in excess of 40 percent for varicose veins of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

2.  A separate rating of 30 percent is warranted for functional loss of the left lower extremity under diagnostic code 5260.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Code 5260 (2015).

3.  The criteria for an increased rating, in excess of 40 percent for varicose veins of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

4.  A separate rating of 30 percent is warranted for functional loss of the right lower extremity under diagnostic code 5260.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Code 5260 (2015).

5.  The criteria for an initial compensable evaluation for the Veteran's left arm scarring have not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

In May 2008 and July 2009, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

I.  Varicose Veins

The Veteran had surgery on both legs (vein stripping) while on active duty.  He had another vein stripping in 1964 after separation from service.  He is currently rated as 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120 for his varicose veins of the right and left lower extremities.  

Varicose veins are rated under Diagnostic Code 7120.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum schedular rating of 100 percent is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Code 7120.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  Id.  

The Veteran was afforded a VA examination in April 2009 to address the current severity of his varicose veins.  The Veteran reported symptoms of throbbing, achy pain as well as weakness in the lower extremities with abnormal sensations which were present at rest and exacerbated with walking.  He stated that his condition had precluded him from any significant prolonged walking.  The symptoms were relieved with rest and elevation of the legs.  The Veteran reported that his current treatment included the use of compression stockings which decrease the swelling resulting from walking, prolonged standing, and other activities.  He stated he was unable to do any significant exercise activities.  Upon examination it was noted the Veteran had very visible prominent salpinginous varicosities extending all the way form the dorsum of his foot to his upper thighs, that area palpable in both extremities.  There were no ulcers or eczema.  There were minimal traces of edema extending all the way to his mid shin area.  There was some stasis and pigmentation noted.  Finally, it was noted that there was vague tenderness bilaterally in the calf and overlying the engorgements in the bilateral calf regions.  The bilateral varicoceles were greater on the left than on the right.  A venous duplex taken in April 2009 revealed patent superficial and deep venous system of both lower extremities with patent anterior tibial and posterior tibial veins of both lower extremities.  The Veteran was diagnosed with bilateral varicose veins extending all the way to the upper thighs with trace to minimal pitting edema of the lower extremities.  

The Veteran was afforded a VA general medical examination in April 2011 at which the Veteran reported that he uses a cane and limps as a result of bilateral leg pain and cramping due to his varicose veins.  Upon examination there was no evidence of pitting pedal edema.  It was noted the Veteran had varicose veins on the lower extremities from his ankles to his knees.  There was no venous stasis, no edema, and no ulcerations.  He wore compression socks.  There was no evidence of joint swelling.  The Veteran was diagnosed with bilateral varicose veins status post stripping.  

The Veteran was afforded a VA examination for artery and vein conditions in October 2011.  The Veteran was diagnosed with varicose veins and it was noted they were symptomatic and not relieved by elevation of the extremities or compression hose.  It was further noted that he had incipient and persistent stasis pigmentation and eczema, as well as persistent edema, on both legs and feet, with intermittent ulceration of the right ankle.  The Veteran reported that he used a cane on a constant basis.  He reported that his lower extremities were very tired when standing or walking for prolonged periods of time.  He admitted he was unable to walk for more than a block without stopping to let the pain die down.  He also stated that he was unable to do any strenuous activity or even attempt to exercise or run.  Upon examination it was noted that the Veteran had a lot of varicose veins, very congruent looking, cerebriform pattern on both legs, mostly on the posterior and medial thighs, but also in the lower legs.  The Veteran reported throbbing and cramping of his feet after prolonged periods of walking or standing.  He stated both legs felt very heavy and he was not able to lift them up and walk.  Finally it was noted that the Veteran would occasionally have ulcerations with severe bleeding at the vessels by the medial malleolus of the right foot.  

Additionally, the Veteran was afforded a VA examination in November 2014.  The Veteran was diagnosed with varicose veins in both legs.  It was noted he had aching and fatigue in both legs after prolonged standing or walking.  It was also noted that he had persistent stasis pigmentation and intermittent ulceration in both legs.  It was noted that the Veteran used a walker on a constant basis.  It was further noted that the Veteran had stasis pigmentation of the bilateral lower extremities that was progressively getting worse with more palpable thick congruent veins which were worse on the right lower extremity by the ankles and calf.  Finally, it was noted that the Veteran had constant pain in the legs making it more difficult to move around.

In comparing the Veteran's current symptoms to the rating criteria, the Board notes that the Veteran has palpable, visible varicose veins with aching and fatigue in his leg after prolonged standing or walking with symptoms not relieved by compression hosiery or elevation.  Both the October 2011 and November 2014 VA examinations noted that the Veteran had persistent stasis pigmentation, eczema, and edema, but both noted only intermittent ulceration.  While the Veteran stated he had fatigue, throbbing, and pain and had to constantly use a cane or a walker, there is no evidence of persistent ulceration or massive board-like edema.  Accordingly, the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 40 percent in each leg.

A higher rating is not warranted because the evidence of record does not note that the Veteran has persistent ulceration, necessary for the 60 percent rating or massive board-like edema, necessary for the higher 100 percent rating.

However, separate ratings are warranted.  The Board finds that the Veteran's functional impairment is not entirely encompassed within diagnostic code 7120.  A claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions." Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262 ).  Therefore, the Board finds that the Veteran is entitled to separate 30 percent ratings for each lower extremity,  This is to compensate the Veteran for his additional functional impairment, which severely limits the Veteran's ability to walk, stand, and bend.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

II.  Left Arm Scar

The Veteran contends that his linear scar from the removal of the basilic vein in conjunction with bypass surgery, which measures approximately 19 inches in length and two millimeters at its widest width, stretching from the glenohumeral joint all the way to the wrist, is more disabling than the currently assigned noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.

With regard to his left arm scar, scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  The Veteran filed his claim for a left arm scar in August 2008.  

Prior to October 23, 2008, Diagnostic Code 7801 provides ratings for linear scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 
Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).

Effective October 23, 2008, under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

The Veteran was afforded a VA examination in September 2009.  It was noted the Veteran had a linear scar on his left arm from the shoulder to the wrist.  The scar was noted to be itchy and throbbing, but not painful.  No specific nerve or tendon was destroyed.  There was no breakdown of skin, open wounds, or lesions.  Upon examination the scar was determined to be hypopigmented and superficial with no underlying tissue damage.  There was no limitation of function, inflammation, edema, or keloid formation.  The Veteran was diagnosed with secure linear scar of the left arm, secondary to the left basilic vein harvest.  

The Veteran was afforded a general VA examination in April 2011 in which it was noted that the Veteran had been having pain and restricted movement of his left hand and arm following the harvest of the basilic vein.  He reported difficulty straightening his elbow and his arm.  He stated he had pain especially with lifting things.  It was unclear whether the Veteran's scar or service-connected peripheral neuropathy of the left arm was causing the pain.  The examiner noted that Veteran had a linear surgical scar on the ventral aspect of his arm which was very clean.  He noted decreased range of motion of extension of the left elbow except when the Veteran was not being watched, then he was able to stretch the arm to put his clothes on.  

The Veteran was afforded a VA examination for scars in October 2011.  The Veteran was diagnosed with a left arm scar.  He reported that he always has a pulling feeling and he cannot straighten out his arm.  There was no bleeding and no actual pain in the specific scar.  He reported a general burning feeling in the arm.  The scar was not painful or unstable with frequent loss of covering of the skin over the scar.  The scar was found to be linear and 40 cm in length.  There was no objective evidence that there was limitation of motion associated with the scar.  

In comparing the Veteran's current symptoms to the rating criteria, the Board notes that the Veteran has a secure linear scar of the left arm, secondary to the left basilic vein harvest which measures approximately 19 inches in length and two millimeters at its widest width, stretching from the glenohumeral joint all the way to the wrist.  There was no evidence that the scar was unstable and while the Veteran did report pain in his arm, the preponderance of the evidence is against that the pain was associated with the scar itself, but rather the above evidence shows that it is more likely associated with the Veteran's service-connected peripheral neuropathy of the left arm. 

Accordingly, the Board finds that the Veteran is not entitled to a compensable rating.  A compensable rating is not warranted because the evidence of record does not note that the Veteran has an unstable or painful scar.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  This is particularly true as the Board has now assigned additional separate ratings which contemplate the symptomatology and functional loss suffered by the Veteran, per Esteban and Murray.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of disability ratings, in excess of 40 percent, for the Veteran's service-connected left lower extremity and right lower extremity and against a compensable rating for service-connected left arm scar.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, separate ratings are warranted under diagnostic code 5260 for the Veteran's right and left varicose veins.  


ORDER

An increased rating, in excess of 40 percent, for varicose veins of the left lower extremity, is denied.

A separate rating of 30 percent for limitation of motion of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

An increased rating, in excess of 40 percent, for varicose veins of the right lower extremity, is denied.

A separate rating of 30 percent for limitation of motion of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for left arm scar is denied.


REMAND

The Veteran filed a notice of disagreement in April 2015 with the September 2014 rating decision which granted service connection for left arm peripheral neuropathy with a 20 percent rating, effective August 19, 2008.  There is no statement of the case regarding the issue of entitlement to an increased rating, in excess of 20 percent, for left arm peripheral neuropathy.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). As the record also does not indicate that a Statement of the Case has been issued, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case with respect to the issue of entitlement to an increased rating, an increased rating, in excess of 20 percent, for left arm peripheral neuropathy.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 20.200, 202 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


